Citation Nr: 1139377	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of trauma to the right long (middle) finger, claimed as right middle forefinger crushed knuckle.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:   AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1971 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  A June 2009 rating decision, inter alia, denied service connection for left ear hearing loss, right ear hearing loss, and old trauma to the right long finger proximal interphalangeal joint (claimed as right middle forefinger crushed knuckle).  A July 2009 rating decision denied service connection for tinnitus.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's claims for service connection for right long (middle) finger condition, a bilateral hearing loss disability, and tinnitus.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the instant case, the Veteran stated in May 2011 that he had received treatment for an ear condition from the VA Medical Center at Omaha on May 9, 2011.  In his March 2011 hearing before the undersigned, the Veteran stated that he mentions his finger condition to clinicians whenever he goes in for "routine checkups" at VA Medical Facilities.  VA medical records from the time period from April 1, 2010 to the present are not currently part of the Veteran's claims file, could have information relevant to the Veteran's claims for bilateral hearing loss, tinnitus, and a right long (middle) finger condition, and they should be obtained on remand.  

Additionally, once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board is to consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the instant case, the Veteran received a VA examination of his right long (middle) finger condition in May 2009, at which time the examiner noted radiographic evidence of "old trauma to the right third proximal interphalangeal joint."  The examiner then concluded there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic right ring finger or fourth finger disorder, without discussing the Veteran's right long (middle) finger.  The examiner then noted that the Veteran had a "crushed knuckle right ring finger."  The Board finds this opinion to be internally inconsistent as to whether the Veteran currently suffers from residuals of an injury to the right long (middle) finger, and it further finds that the examiner offered no etiological opinion after suggesting that the Veteran had a "crushed knuckle right ring finger."

The Board, therefore, concludes that a new VA examination is required to address the nature and etiology of the Veteran's right long (middle) finger condition, and the relationship, if any, between the Veteran's right long (middle) finger condition and the Veteran's active duty military service, to include his in-service injury to the right ring finger.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Then, the RO must obtain all outstanding VA treatment records dated after April 1, 2010, to include a May 9, 2011 record from the VA Medical Center at Omaha concerning treatment of the Veteran's ears.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  Thereafter, the RO or AMC should schedule the Veteran for an examination of the Veteran's right long (middle) finger condition with a VA examiner of appropriate expertise, but not the examiner who conducted the May 2009 examination.

Following a review of this remand directive, a complete review of the Veteran's claims file, a physical examination of the Veteran, and any further testing that may be required, the examiner should identify and describe the nature of any currently manifested right long (middle) finger condition, to include residuals of a previous injury to the finger.  

If any such condition is identified, the examiner should address whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any right long (middle) finger condition is related to the Veteran's active duty military service, to include treatment in June 1971 for an abscess with cellulitis on the right ring finger.  

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and a complete and thorough rationale for each opinion expressed must be provided.

4.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


